Citation Nr: 0420396	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-06 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for chloracne, claimed 
as secondary to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 RO decision, which denied service 
connection for bilateral hearing loss and chloracne claimed 
as secondary to exposure to Agent Orange.    

In March 2004, the veteran appeared at the RO and testified 
at a video conference hearing that was conducted by the 
undersigned Veterans Law Judge sitting in Washington, D.C., 
who has been designated to make the final disposition of this 
proceeding for VA.  

The issue of entitlement to service connection for bilateral 
hearing loss is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  The veteran will be advised if he 
is required to take further action relevant to that claim.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran is not currently diagnosed with any skin 
disorder, to include chloracne, that had its onset during 
service or is otherwise related to herbicide exposure or 
other incident of service.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1113, 1116, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II).  In Pelegrini II, the Court 
clarified that VA's regulations implementing amended section 
5103(a) apply to cases pending before VA on November 9, 2000, 
even if the RO decision was issued before that date, and 
that, where notice was not mandated at the time of the 
initial RO decision, it was not error to provide remedial 
notice after such initial decision.  See slip op. at 3, 7-10.

In the instant case, VCAA notice was furnished to the veteran 
prior to the initial RO decision in January 2003.  In the 
VCAA notice sent to the veteran in October 2002, the RO 
advised the veteran of what was required to prevail on his 
claim of service connection, what specifically VA would do to 
assist in that claim, and what the veteran was expected to 
do.  The RO specifically informed the veteran that VA would 
assist him in obtaining records from Federal agencies, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO advised the veteran 
that it was still his responsibility to ensure that VA 
received all records not in the possession of a Federal 
department or agency.  Further, during the course of his 
March 2004 hearing at the RO, the veteran was essentially 
requested to provide VA with all relevant evidence and 
argument pertinent to his claim.  

Moreover, the RO informed the veteran of the information and 
evidence needed to substantiate his service connection claim 
in the January 2003 rating decision and statement of the case 
issued to him in February 2003.  See 38 U.S.C.A. §§ 5102, 
5103.  In these documents the RO informed the veteran of the 
reasons for which his claim was denied and the evidence it 
had considered in denying the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has satisfied its obligation to 
notify.  

B.  Duty to assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran maintains that 
he is entitled to service connection for chloracne, claimed 
as secondary to exposure to Agent Orange.  He was afforded 
the opportunity to testify at a personal hearing before the 
undersigned in March 2004, in regard to his claim.  

The Board notes that the veteran indicated at his March 2004 
hearing that he was scheduled to see a dermatologist the 
following month to assess his skin disability.  The 
undersigned notified him that she would hold the record open 
for a 60-day period so that the veteran could submit the 
medical report of the dermatologist.  However, to date the 
veteran has not submitted either copies of any treatment 
report(s) or any signed release form authorizing VA to obtain 
them on his behalf from the medical provider.  

It is recognized that the duty to assist is not always a one-
way street, and if a claimant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  In this case, as the veteran has not 
identified any records to support his claim, the Board 
concludes that no further assistance is necessary to comply 
with the duty to assist under 38 U.S.C.A. § 5107(a).  In that 
regard, it is noted that VA did not conduct medical inquiry 
in the form of a VA examination in an effort to substantiate 
the service connection claim and that further development in 
this respect is not necessary for the reasons that follow.  
38 U.S.C.A.§ 5103A (d).  The veteran has not furnished 
medical evidence of a current skin disorder; competent 
evidence of persistent or recurrent symptoms of a skin 
disorder since his discharge from active service; or 
competent medical evidence suggesting that a current skin 
disorder is related to service or to exposure to Agent 
Orange/herbicide therein.  

The Board again emphasizes that the RO has sought to obtain 
all available records identified by the veteran, or at least 
informed the veteran of the necessity of submitting records 
to support his service connection claim.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the Board's judgment, further delay 
of this case to obtain an examination and etiological opinion 
would be pointless, because the status of the record as it 
now stands does not show a "reasonable possibility" that 
such assistance would aid the veteran's claim.  38 U.S.C.A. § 
5103A.  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim of Service Connection for Chloracne

A.  Factual Background

The veteran served on active duty in the Navy from December 
1969 to December 1973, which included three years of foreign 
and/or sea service.  His service personnel records indicate 
that his military occupational specialty was an 
organizational maintenance technician.  His awards included 
the Republic of Vietnam Medal and the Vietnam Service Medal.  

Service medical records, to include a November 1973 physical 
examination for separation purposes, do not show any 
complaints, treatment, or diagnosis of a skin disorder.  

In his application for VA compensation benefits received by 
the RO in October 2002, the veteran claimed that he served in 
Vietnam from October 1972 to May 1973, at which time he 
indicated that he was exposed to Agent Orange or other 
herbicide.  He claimed that he had chloracne that began in 
1987 but was not treated.  He also noted that his military 
duties involved working on the flight deck of the USS 
Enterprise and the flight line at the Naval Air Station in 
Lemoore, California.  

In November 2002, the RO requested the National Personnel 
Records Center to furnish the dates of the veteran's service 
in Vietnam.  The response indicates that the veteran was 
attached to a Navy unit that could have been assigned to ship 
or shore.  Further, while the veteran's unit was credited, 
for Department of Defense purposes, with Vietnam service for 
a number of periods between July 1971 and March 1973, the 
veteran's own service record provided no conclusive proof 
that the veteran was physically in Vietnam, or "in-
country."  

In a January 2003 statement, the veteran indicated that his 
duties in service involved cleaning and securing aircraft.  
He stated that he served two tours off the coast of Vietnam.  
He claimed that he was possibly exposed to Agent Orange while 
cleaning the intake of jet aircraft, which possibly came into 
contact with the herbicide on bombing missions in Vietnam.  
He stated that he currently suffered with spots and hardened 
pimples on his arms and face and attributed them to possible 
contamination by herbicides in service.  

At a March 2004 video conference hearing before the 
undersigned, the veteran described his responsibilities in 
service, to include ensuring that aircraft were clean and 
safe.  He related that he served aboard the USS Enterprise, 
on which he helped to launch jets on bombing missions to 
Vietnam.  He indicated that he was never actually in Vietnam 
but that his aircraft carrier was within 12 to 15 miles of 
its shore.  He felt that he was exposed to Agent Orange when 
he cleaned the intakes of jets returning from missions in 
Vietnam, some of which he indicated had flown low into the 
rice paddies.  He attributed spots on his arms and face to 
this exposure.  He stated that he had an appointment to see a 
dermatologist the following month, and the undersigned 
notified him that the record would be held open for a period 
of 60 days so that he could submit the dermatological report 
(the report was never received).  

B.  Analysis

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  
38 U.S.C.A. § 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year, and respiratory cancers 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164 
(1999).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The competent medical evidence of record does not show that 
the veteran has a skin disorder, to include chloracne.  
Service and post-service medical records are negative for 
complaints, treatment, or diagnosis of a skin disorder.  And, 
as noted previously, the veteran did not furnish any post-
service medical records showing the existence of a skin 
disorder.  

The Board here again notes the veteran's report of having 
been scheduled for an appointment with a dermatologist at 
some time following the March 2004 hearing.  However, as set 
out above, the veteran has not submitted the records himself 
and has not provided the requisite identification and release 
for such records.  Thus, the Board proceeds to review and 
decide the claim based on the evidence that is of record.  

After careful consideration of the evidence, the Board finds 
that there is no competent evidence showing that the veteran 
currently has any skin disorder, to include chloracne, that 
is related to service.  VA law and regulations require that 
for service connection to be established there must be a 
disability incurred or aggravated during service.  Without 
evidence of a present disability, there can be no service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
As a lay person the veteran himself is not competent to offer 
an opinion as to questions of medical diagnosis or causation.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

Absent any competent medical evidence of an existing skin 
disorder, to include chloracne, the weight of the evidence is 
against the veteran's claim.  As such the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for chloracne, claimed as secondary to 
exposure to Agent Orange, is denied.  


REMAND

The Board finds that additional action is required prior to 
adjudication of the merits of the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
Specifically, a VA audiological examination is indicated to 
determine whether the veteran currently has impaired hearing 
that would be considered a disability under the VA 
regulations.  See 38 C.F.R. § 3.385.  It is noted in that 
regard that, while the veteran was diagnosed with hearing 
loss on a VA ear examination in March 2003, an audiological 
examination was not performed at that time.  Further, while 
the veteran was diagnosed with mild high frequency 
sensorineural hearing loss bilaterally after undergoing a 
private audiological evaluation in April 2003, the doctor did 
not specifically indicate, using numerical scores, auditory 
thresholds for each of the tested frequencies.  

A VA examination is also needed to ascertain whether 
bilateral hearing loss is related to the veteran's period of 
service.  In that regard, the Board notes that conflicting 
medical opinions in the record concerning the onset of 
hearing loss must be reconciled.  For example, at the time of 
a VA ear examination in March 2003, the veteran related a 
history of jet engine noise exposure in service, and the 
doctor diagnosed him with hearing loss and constant tinnitus, 
most likely secondary to very loud jet engine noise exposure.  
A private doctor in April 2003 opined that, from the 
veteran's history of exposure to jet engine noise during 
service, it was likely his hearing loss began in the 
military.  A VA audiologist in June 2003, however, indicated 
that it was not likely that the veteran's hearing loss was 
significantly impacted by noise exposure in service.  Thus, 
clarification is sought to determine the current existence, 
nature and etiology of any hearing loss.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for bilateral hearing loss since 
his military discharge in December 1973.  
After receiving this information and any 
necessary releases, the RO should take all 
appropriate steps to obtain those copies 
of identified records that have not 
already been obtained for association with 
the claims file.    

2.  The RO should arrange for the veteran 
to be afforded a VA examination in 
audiology to ascertain the current 
existence, nature and etiology of any 
hearing loss.  The claims folder should be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary studies should be accomplished, 
to include an audiological evaluation with 
auditory thresholds identified in 
frequencies 500, 1000, 2000, 3000, and 
4000 Hertz, and speech recognition 
results, using Maryland CNC scores.  The 
examiner should elicit from the veteran a 
history of his exposure to noise prior to, 
during, and after service.  The examiner 
should determine whether the veteran 
currently has hearing loss, and furnish an 
opinion as to whether it is more likely 
than not or less likely than not that any 
identified hearing loss is etiologically 
related to noise exposure or other 
circumstances during the veteran's period 
of active service from December 1969 to 
December 1973.  A complete rationale for 
all opinions expressed should be provided.  

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for bilateral hearing loss, 
based on a review of the entire 
evidentiary record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide him and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



